Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Corrected Notice of Allowability to correct the numbers of the allowable claims.
I.        Action Summary
Receipt and consideration of claim amendments filed on April 26, 2021 is acknowledged. Claims 1, 3, 5-13, 28-29, 31 and 33-40 are pending in this application.
Terminal disclaimer
The terminal disclaimer filed on 06/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,428,020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
All rejections and objections are hereby withdrawn.
            Claims 1, 3, 5-13, 28-29, 31 and 33-40 are now in condition for allowance.

II.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626